         Case 3:19-cv-00871-EMC Document 77 Filed 04/15/21 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES


 Date: April 15, 2021              Time: 10:44 – 10:49 =           Judge: EDWARD M. CHEN
                                         5 Minutes

 Case No.: 19-cv-00871-EMC         Case Name: Asbestos Disease Awareness Organization v. Wheeler
           19-cv-03807-EMC                    St. of CA v. U.S. EPA, et al


Attorneys for Plaintiff: Robert Sussman, Andrew Goldberg
Attorneys for Defendant: Debra Carfora, Brandon Adkins

 Deputy Clerk: Angella Meuleman                        Court Reporter: Jo Ann Bryce

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Status Conference re: [62][74] Motion to Alter Judgment – held.

                                          SUMMARY

Parties stated appearances.

Status re: settlement framework. Defendant states that parties have met over past 6 weeks and
believe they have an agreement in principle to move forward for resolution which addresses
everyone’s concerns including the Court’s concerns. Framework relies on two actions: 1) require
the Court to amend order to track specific language of TSCA section 21(b)(4)(A) which parties
agree establishes the Court’s jurisdiction and authority requiring EPA to initiate a rule making
proceeding; and 2) plaintiffs have agreed to move to amend complaint (subject to Court approval)
to expressly route their APA claims and establish claims under above statute. Plaintiffs concurred.

Defendant stated everything should be completed within a week and will then be submitted to
authorities for approval which should take another few weeks. Anticipates 4 weeks at the longest
before filing dismissal documents on the record.

Court will review as soon as it is in receipt of documentation and congratulates the parties on a
resolution.
